                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

   APEX BANK, et al.,                             )
                                                  )   Case No. 3:19-cv-130
          Plaintiffs,                             )
                                                  )   Judge Travis R. McDonough
   v.                                             )
                                                  )   Magistrate Judge H. Bruce Guyton
   BETTIS C. RAINSFORD,                           )
                                                  )
          Defendant.                              )
                                                  )



   APEX BANK, et al.,                             )
                                                  )   Case No. 3:20-cv-198
          Plaintiffs,                             )
                                                  )   Judge Travis R. McDonough
   v.                                             )
                                                  )   Magistrate Judge H. Bruce Guyton
   BETTIS C. RAINSFORD,                           )
                                                  )
          Defendant.                              )
                                                  )



                                              ORDER


          Before the Court are Plaintiffs Apex Bank (“Apex”), Matthew D. Daniels, and Brad

   Hailey’s motion to strike an exhibit to Defendant Bettis C. Rainsford, Sr.’s motion for summary

   judgment (Doc. 151) and their motion to expedite ruling on the motion to strike (Doc. 154). For

   the following reasons, the Court will GRANT Plaintiffs’ motion to expedite and will DENY

   their motion to strike.




Case 3:19-cv-00130-TRM-HBG Document 157 Filed 08/16/21 Page 1 of 4 PageID #: 1444
          In October 2018, Defendant submitted an article to the Knoxville Daily Sun for

   publication detailing Plaintiffs’ allegedly “predatory” practice of acquiring troubled loans and

   judgments at steep discounts and pursuing the unfortunate debtors and guarantors, bringing

   “misery and suffering” to hundreds of struggling Tennessee individuals and companies. (Doc. 1-

   2, at 6.) Defendant described this practice as “immoral” and “un-Christian,” and, in cases like

   his “where Apex Bank has breached a written agreement, illegal.” (Id.)

          In May 2020, Plaintiffs sued Defendant for his publication of the online article. (See

   Doc. 1.) They allege that the article was “false and defaming” because it stated that Plaintiffs

   “(1) engaged in business endeavors to bring misery and suffering to hundreds of individuals and

   companies; (2) engaged in ‘predatory actions’ in their professional banking endeavors; and (3)

   engaged in predatory, immoral, un-Christian, and illegal actions.” (Id. at 2–3.) Plaintiffs’

   complaint generally claims that the statements are false. (See id.)

          On August 10, 2021, Defendant moved for summary judgment on Plaintiffs’ claims

   against him. (Doc. 145.) In support of his motion, Defendant attached an exhibit detailing

   purchased-loan information for Apex, including borrower names, guarantor names, amounts

   Apex paid for the loans, and amounts Apex collected on the purchased loans. (Doc. 145-5.)

   Regarding this information, the Court previously instructed the parties not to disclose this

   information outside of this litigation but stated that “[s]hould the material need to be filed with

   the Court, the parties may move to file it under seal.” (Doc. 89 (emphasis added).)

          Plaintiffs now ask the Court to strike this exhibit because: (1) the Court’s order “would

   seem to require Defendant to file/move to file the document under seal”; (2) Defendant removed

   the header from the exhibit, which warned that the document contained confidential information;




                                                     2

Case 3:19-cv-00130-TRM-HBG Document 157 Filed 08/16/21 Page 2 of 4 PageID #: 1445
   and (3) the document was needlessly filed, as Defendant could have used different evidence from

   discovery to support his assertion that Apex made over 3,000 loans. (Doc. 153, at 2.)

          Rule 12(f) of the Federal Rules of Civil Procedure states that the Court “may strike from

   a pleading . . . any redundant, immaterial, impertinent, or scandalous matter.” The exhibit

   Plaintiffs now seek to strike is none of those things. Plaintiffs have alleged that Defendant

   defamed them when he published statements detailing Plaintiffs’ allegedly “predatory” practice

   of acquiring troubled loans and judgments at steep discounts and pursuing the unfortunate

   debtors and guarantors, bringing “misery and suffering” to hundreds of struggling Tennessee

   individuals and companies. (Doc. 1-2, at 6.) As a result of these allegations, Plaintiffs’ loan-

   purchase and collection practices are central to their claims against Defendant. Moreover, the

   Court’s order stated that the parties “may” move to file such information under seal. Such

   language is permissive, not mandatory, although the better course would have been to file such a

   motion. Defendant is not obligated to pick evidence used to support his motion for summary

   judgment based on Plaintiffs’ preference for what information appears in the public record.

   Plaintiffs initiated this action and put this information at issue by doing so. They cannot now

   claim that it is unfair for this information to be part of the public record. Accordingly, Plaintiffs’

   motion to expedite ruling (Doc. 154) is GRANTED and their motion to strike (Doc. 151) is

   DENIED.

          To the extent Plaintiffs’ motion to strike can be construed as a motion to seal the exhibit

   at issue (Doc. 145-5), the motion is GRANTED IN PART. The Sixth Circuit has long

   recognized the strong public interest in obtaining information relied upon by courts in reaching

   adjudicative decisions. Shane Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305

   (6th Cir. 2016); Brown v. Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1179–80 (6th Cir.



                                                     3

Case 3:19-cv-00130-TRM-HBG Document 157 Filed 08/16/21 Page 3 of 4 PageID #: 1446
   1983). The party seeking to seal information bears the burden of overcoming this interest, and

   “[o]nly the most compelling reasons can justify non-disclosure of judicial records.” Shane Grp.,

   825 F.3d at 305 (internal quotation omitted). However, “the privacy interests of innocent third

   parties should weigh heavily in a court’s balancing equation.” Id. at 308 (internal quotation

   omitted). Where a compelling reason supports sealing certain documents, “the seal itself must be

   narrowly tailored to serve that reason.” Id. at 305. And, even if no party objects to sealing the

   information, the Court is obligated to weigh the competing interests at stake. Id. at 306.

          In this case, the exhibit at issue includes third-party information regarding loans

   purchased by Apex bank. Those third parties have a privacy interest in that information.

   Accordingly, the Court ORDERS that the Clerk’s office SEAL Document 145-5 and that

   Defendant refile the exhibit with column titled “DEBTORS AND OBLIGORS” redacted.

          SO ORDERED.

                                                 /s/ Travis R. McDonough
                                                 TRAVIS R. MCDONOUGH
                                                 UNITED STATES DISTRICT JUDGE




                                                    4

Case 3:19-cv-00130-TRM-HBG Document 157 Filed 08/16/21 Page 4 of 4 PageID #: 1447
